Title: Remarks & Occurs. in Augt. [1772]
From: Washington, George
To: 




Augt. 3d. Finished Sowing the Cut next the Tumbling Dam at Doeg Run with Wheat 43 Bls.
The same day began to Sow Wheat at the Ferry Plantn.
 



4. Finished Sowing the uppermost Cut with wheat in the Neck—the Cut next Abn. Adams’s 64 Bls.
 


10. Dennis Curran, Cook Jack, Schomberg Arlington, Peter & London began to Work on my Mill Race, Scouring it out.
 


11. Finished the third Cut in the Neck with Wheat 65½ Bushls.
 


12. Also finished the Cut at Doeg Run about Jno. Gists Houses 53 Bushels.
 


14. Sowed all the Ground at the Ferry on this side the Swamp 68½ Bushels put therein.
 


17. Finishd Sowing the large Cut with Wheat at Muddy hole, 70 Bushls. & began to Sow the Small Field adjoining.
 


19. Finishd that also and Sowd 14 Bushls. of Wheat in it.
Finishd the third Cut with wheat at Doeg Run; to wit that next Marshalls Plantn. and Sowd 43 Bush. therein.
 


20. Finishd my fourth & last Cut in the Neck 74½ Bushels which makes the whole amount sowed there upon 210 Acres, 271 Bushls.
 


29. Finishd sowing the 4th. & last Cut with Wheat at Doeg Run Qr. 50 Bushls. which makes in all Sowed thereupon abt. 150 Acres 189 Bushels.
